     Case: 1:20-cv-05685 Document #: 69 Filed: 12/28/20 Page 1 of 2 PageID #:1755




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SQUARE ONE ENTERTAINMENT, INC.,

       Plaintiff,                                               Civil Action No.: 1:20-cv-05685

v.                                                              Judge Thomas M. Durkin

THE PARTNERSHIPS AND UNINCORPORATED                             Magistrate Judge Sunil R. Harjani
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.


                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                    NO.                             DEFENDANT
                     3                      Zhengzhou Qixin Machine Co., Ltd.
                    156                                   cong
                    161                                 idhome


DATED: December 28, 2020                             Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-05685 Document #: 69 Filed: 12/28/20 Page 2 of 2 PageID #:1756




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 28, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
